Citation Nr: 1819276	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-20 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1990 and from November 1990 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran states that he injured his right knee during his active service, and that he has suffered from a right knee disability since discharge.  VA treatment records, including a May 2012 record, note the Veteran as suffering from right knee arthralgia with a "history of right knee torn meniscus."  The Veteran's VA treatment records also note that he underwent "[a]rthroscopic surgery of the right knee [in] 1995."  Private treatment records, including December 2012 and April 2016 records, note the Veteran as suffering from osteoarthrosis of the right knee.  These private treatment records also note that the Veteran underwent right knee surgery in or about 1996.  

As part of a January 2018 private medical opinion letter, the Veteran's private medical provider opined "that it is possible that his right knee osteoarthritis [is] service related as he had a service related meniscus tear in 1991."  Similarly, a VA physician, as part of a January 2018 medical opinion letter, noted that "[the Veteran] reported [a right knee injury] while in the military and this injury may have had some sequelae, which may now be causing an issue with his health. . . .  Off note, this letter is not intended to absolutely confirm time of injury, but it is intended to inform you that there is a possibility that the ailment this [V]eteran is going through may have been secondary to his experience in the military."  
Unfortunately, both medical opinion letters provided by the Veteran are insufficient to establish entitlement to service connection in this case.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (holding that a speculative medical opinion provides neither positive nor negative support for a veteran's claim); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "may or may not have been").  The record lacks adequate medical evidence to establish a link between the Veteran's current right knee disability and any right knee injury he may have incurred during his service.  The Board finds that an examination is necessary to determine whether the Veteran suffers from a right knee disability as a result of his service.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).  

The RO should also obtain any VA treatment records not already contained in the Veteran's claims file.  See 38 U.S.C. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment records not already of record.

2.  Schedule the Veteran for a VA examination by an appropriate specialist in order to determine whether he suffers from a right knee disability as a result of his service.  The claims file, including a copy of this Remand, must be made available to the examiner for review, and the examiner should indicate that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  After reviewing the complete record, the examiner is asked to provide an opinion as to the following:

Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran suffers from a right knee disability that first manifested during his service or is otherwise related to his service?  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  Readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow him an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012)




_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2017).






